Citation Nr: 1423998	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for hepatic cirrhosis, claimed as hepatitis.


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active duty service from March 6, 1970, to June 2, 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which declined to reopen a previously denied claim of entitlement to service connection for residuals of pneumonia and denied service connection for hepatic cirrhosis.  The Veteran testified at a hearing before the undersigned in July 2012.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The Veteran's claim for service connection for residuals of pneumonia was previously denied by the RO on multiple occasions.  Generally, new and material evidence is required to reopen a finally adjudicated claim.  See 38 C.F.R. § 3.156(a) (2013).  In this case, however, VA has received relevant service treatment records that existed and had not been associated at the time of the prior denials.  These records include in-patient treatment records from the United States Army Hospital at Fort Jackson, South Carolina, which were received in October 2011.  Consequently, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c) and has been recharacterized on the title page to reflect such.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was hospitalized on three occasions during service for an upper respiratory infection and pneumonia.  This appeal arises from his contention that he has residuals from the pneumonia he had in service.  He also contends that his hepatic cirrhosis is at least partially related to hepatitis that he contracted in service.  During the Board hearing, he testified that he was told by a physician that he had hepatitis while he was hospitalized for pneumonia at Fort Jackson.  See Board Hearing Transcript (Tr.) at 11.  He also attributed his claimed hepatitis to inoculations that he had during service.  Id. at 10.  

A.  Treatment Records

The Veteran stated that he has received treatment at the VA Medical Center (VAMC) in Syracuse, New York, since 1970.  See March 2010 VA Form 21-4138, Statement in Support of Claim.  Currently the claims file includes treatment records from the Syracuse VAMC dated from September 2004 to October 2012.  VA has a duty to attempt to obtain VA treatment records dated from June 1970 to September 2004, and since October 2012.

A September 2004 VA psychiatry note reflects that the Veteran has a history of severe alcohol dependence and had been treated at St. Joseph's Hospital for delirium tremors (DTs) and seizures.  It was noted that the Veteran had been repeatedly hospitalized for pneumonia and hepatitis.  On remand, an attempt should be made to obtain any relevant private treatment records from St. Joseph's Hospital.  

B.  VA examinations

The Veteran was hospitalized on three occasions during service for an upper respiratory infection and pneumonia.  During the Board hearing, he testified that he has continued to have ongoing respiratory and ear infections.  See Board Hearing Tr. at 5.  A March 2005 VA emergency department note reflects that he was diagnosed with pneumonia.  Given evidence of in-service and post-service treatment for pneumonia, and the Veteran's competent and credible lay assertions, the Board finds that a VA examination and medical opinion are necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran claims his hepatic cirrhosis is partially due to hepatitis as well as alcohol abuse.  However, there is conflicting evidence as to whether he has a diagnosis of hepatitis.  VA treatment records indicate that hepatitis C (HCV) RNA was negative and hepatitis A and B serologies were "essentially negative."  See October 2006 VA gastroenterology outpatient note.  A more recent March 2012 VA primary care note indicates that the Veteran has a past medical history significant for alcoholic cirrhosis and hepatitis D.  Therefore, a VA medical examination is needed to clarify whether the Veteran has hepatitis, and, if so, a medical opinion is needed to determine whether the disease is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Syracuse VAMC dated from June 1970 to September 2004, and since October 2012.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private medical records from St. Joseph's Hospital.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed residuals of pneumonia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current respiratory and ear disorders, to include any residuals of the Veteran's in-service pneumonia.  With respect to each diagnosed disorder, the examiner is requested to answer the following question:  

Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service or is related to the in-service upper respiratory infection and pneumonia?  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hepatitis and hepatic cirrhosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to clarify whether the Veteran has hepatitis.  If so, the examiner is requested to answer the following question:  

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis had its clinical onset during active service or is related to an in-service event, injury, or disease, to include air-gun inoculations?  

b)  If the answer to (a) is in the affirmative, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatic cirrhosis is causally related to the Veteran's hepatitis?  

c)  If the answer to (a) is in the affirmative, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatic cirrhosis is aggravated beyond the normal course of the condition by the Veteran's hepatitis?  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the requested action, readjudicate the claims.  If the claims are denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



